DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this Application is a national stage entry of PCT/US2018/032550 filed the 14 May 2018 which claims priority to provisional 62,549,094 filed 23 August 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 February 2020 and 7 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 5-14, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites performing a vector quantization, generating a residual dataset, applying a rotation matrix to generate a rotated residual, performing reparameterization of each rotated residual, performing product quantization and performing scalar quantization. 
The limitations, as drafted, are each processes that, under its broadest reasonable interpretation, covers performance of the specific limitation using mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing system to perform each of the limitations. The computing system in the limitations is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5, 6 and 11-14 depend on claim 1.  The additional limitations relate to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claims fail to provide any additional elements to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.
Claims 7-10 depend on claim 1. The additional limitations of claim 1 relate solely to the judicial exception.  The claims fails to provide any additional elements to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.
Claim 21 recites obtaining a dataset, performing reparameterization, performing product quantization and performing scalar quantization. 
The limitations of performing, as drafted, are each processes that, under its broadest reasonable interpretation, covers performance of the specific limitation using mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a non-transitory media and obtaining a dataset. The processor and media in the limitations is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The obtaining a dataset is considered to represent adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a media to perform the limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The obtaining a dataset is considered to represent adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The claim is not patent eligible.
	Claim 22 depends on claim 21.  The additional limitations of claim 1 relate solely to the judicial exception.  The claims fails to provide any additional elements to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0132511 to Gong et al (hereafter Gong).

Referring to claim 21, Gong discloses a computer system, comprising: 
one or more processors (see [0089]); and 
one or more non-transitory computer-readable media that, when executed by the one or more processors (see [0089]), cause the computer system to perform operations, the operations comprising: 
obtaining a dataset that includes a plurality of datapoints (see [0043] and [0055] – Acquire a media content item to be processed.); 
performing reparameterization of each datapoint in the dataset into a direction component and a scale component (see [0032]; [0033] and [0034] – Collecting/Clustering the scalar values and partitioning the vector space.); 
performing, by the computing system, product quantization of the direction components of the datapoints (see [0032] and [0034] – The vector quantization process can be associated with product quantization.); and 
performing, by the computing system, scalar quantization of the scale components of the datapoints (see [0032] and [0033] – The vector quantization method can be associated with scalar quantization, such as by performing scalar quantization to the parameters.).
Referring to claim 22, Gong discloses the computer system of claim 21, wherein obtaining the dataset that includes the plurality of datapoints comprises: 
obtaining an original dataset (see [0043] and [0055]); 
performing a vector quantization of the original dataset (see [0032]-[0035] – The compression process can utilize a vector quantization method.); 
generating a residual dataset based at least in part on a result of the vector quantization of the original dataset (see [0035] – The vector quantization method can be associated with residual quantization, which can first quantize vectors into k centers and then recursively quantize the residuals.); and 
applying, by the computing system, a rotation matrix to the residual dataset to generate a rotated residual dataset that includes a plurality of rotated residuals (see [0035]); and 
wherein performing reparameterization of each datapoint in the dataset comprises performing reparameterization of each rotated residual included in the rotated residual dataset (see [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “Locally Optimized Product Quantization  for Approximate Nearest Neighbor Search” to Kalantidis et al (hereafter Kalantidis) in view of US PGPub 2017/0132511 to Gong et al (hereafter Gong).

Referring to claim 1, Kalantidis discloses a computer-implemented method to perform multiscale quantization of a first dataset to generate an encoding of the first dataset, the method comprising: 
performing, by a computing system, a vector quantization of a first dataset (see abstract, section 3 and section 4.2, 1st paragraph – “Vector quantization” – a first vector quantization is performed which is optimized by the sub-quantizers.); 
generating, by the computing system, a residual dataset based at least in part on a result of the vector quantization (see section 4-4.2 and abstract – Before the local optimization is carried out, the first quantization results is a set of residuals); 
applying, by the computing system, a rotation matrix to the residual dataset to generate a rotated residual dataset that includes a plurality of rotated residuals (see section 4.4 – Yielding a rotation matrix.); and 
performing, by the computing system, product quantization of the plurality of rotated residuals (see abstract and sections 3 and 4.4 – Product quantization is used to encode the residuals as local optimization).
Kalantidis fails to explicitly teach the further limitations of performing, by the computing system, reparameterization of each rotated residual in the rotated residual dataset into a direction component and a scale component and performing, by the computing system, scalar quantization of the scale components of the plurality of rotated residuals.  Gong teaches performing, by a computing system, a vector quantization of a first dataset (see [0032]-[0035] – The compression process can utilize a vector quantization method.); generating, by the computing system, a residual dataset based at least in part on a result of the vector quantization (see [0032]-[0035] – The compression process can utilize a vector quantization method.); applying, by the computing system, a rotation matrix to the residual dataset to generate a rotated residual dataset that includes a plurality of rotated residuals (see [0035]) including the further limitations of  
performing, by the computing system, reparameterization of each rotated residual in the rotated residual dataset into a direction component and a scale component (see [0032]-[0035] – Collecting/Clustering the scalar values and partitioning the vector space.); 
performing, by the computing system, product quantization of the direction components of the plurality of rotated residuals (see [0032]; [0034] and [0035] – The vector quantization process can be associated with product quantization.); and 
performing, by the computing system, scalar quantization of the scale components of the plurality of rotated residuals (see [0032]; [0033]; and [0035] – The vector quantization method can be associated with scalar quantization, such as by performing scalar quantization to the parameters.).
Kalantidis teaches the concept of sub-quantizers including a product quantizer but fails to teach the idea of a scalar quantizer.  Gong teaches the idea of using both a product quantization and a scalar quantization process on a rotated residual dataset.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize both the product quantization and scalar quantization as taught by Gong as the sub-quantizers of Kalantidis and then to perform the quantizations on rotated residuals as performed by Gong.  One would have been motivated to so do since Gong teaches utilizing residual quantizers, scalar quantizers and product quantizers and Kalantidis teaches using a plurality of sub-quantizers since each type of vector quantization method provides a particular benefit in order to increase the efficiency of the system (Gong: see [0036]).     
Referring to claim 2, the combination of Kalantidis and Gong (hereafter Kalanitidis/Gong) discloses the computer-implemented method of claim 1, further comprising performing, by the computing system, an approximate nearest neighbor search for a query relative to at least some of the quantized rotated residuals (Kalantidis: see abstract; sections 1 and 4.4).
Referring to claim 3, Kalanitidis/Gong discloses the computer-implemented method of claim 2, further comprising receiving data representing the query (Kalantidis: see abstract; sections 1 and 4.4).
Referring to claim 4, Kalanitidis/Gong discloses the computer-implemented method of claim 2, wherein performing, by the computing system, the approximate nearest neighbor search comprises performing, by the computing system, an asymmetric search, and wherein performing, by the computing system, an asymmetric search comprises performing, by the computing system, scalar multiplication of a product quantizer codebook once per scalar quantizer (Gong: see [0033] and [0034]).
Referring to claim 5, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein the first dataset comprises a plurality of first data items (Kalantidis: see section 5.1; Gong: see [0043]).
Referring to claim 6, Kalanitidis/Gong discloses the computer-implemented method of claim 5, wherein each first data item is associated with data selected from the group consisting of: an image, a text portion, a web document, audio, and video (Kalantidis: see section 5.1; Gong: see [0025]).
Referring to claim 7, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein performing, by the computing system, reparameterization of each rotated residual comprises unit normalizing, by the computing system, each rotated residual to form the direction component for such rotated residual (Gong: see [0032]-[0035]).
Referring to claim 8, Kalanitidis/Gong discloses the computer-implemented method of claim 7, wherein unit normalizing, by the computing system, each rotated residual to form the direction component for such rotated residual comprises dividing, by the computing system, each rotated residual by its norm, and wherein the scale component for each rotated residual comprises its norm (Gong: see [0033] and [0034]).
Referring to claim 9, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein the product quantization is given by a concatenation of codewords obtained by dividing the normalized residuals into one or more subvectors that are independently quantized by a plurality of vector quantizers (Gong: see [0034]).
Referring to claim 10, Kalanitidis/Gong discloses the computer-implemented method of claim 9, wherein the quantized rotated residuals are organized into blocks such that within a block all rotated residuals have the same quantized norm (Gong: see [0035]).
Referring to claim 11, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein a diameter of the residual dataset is smaller than a diameter of the first dataset (Gong: see [0035]).
Referring to claim 12, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein the vector quantization of the first dataset is based at least in part on a vector quantization codebook (Kalantidis: see section 3; Gong: see [0033] and [0035]).
Referring to claim 13, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein the product quantization of the direction component is based at least in part on a product quantization codebook (Kalantidis: see section 3;Gong: see [0033] and [0035]).
Referring to claim 14, Kalanitidis/Gong discloses the computer-implemented method of claim 1, wherein the scalar quantization is based at least in part on a scalar quantization codebook (Kalantidis: see section 3; Gong: see [0033] and [0035]).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0132511 to Gong et al (hereafter Gong) in view of US Patent No 10,131,052 to Ibarz Gabardos et al (hereafter Ibarz).

Referring to claim 15, Gong teaches a computer-implemented method to perform machine learning, the method comprising: 
obtaining, by a computing system, a quantization model [CNN] that includes a vector quantizer (see [0032]), a rotation matrix (see [0032] and [0035]), a product quantizer that employs one or more product quantization codebooks (see [0034]), and a scalar quantizer that employs a scalar quantizer codebook (see [0033]).
Gong fails to explicitly disclose the further limitations of determining, by the computing system, a gradient of an objective function for one or more examples; and jointly training, by the computing system, the vector quantizer, the rotation matrix, the product quantizer, and the scalar quantizer based at least in part on the gradient of the objective function.  Ibarz teaches training a convolutional neural network, including the further limitations of
determining, by the computing system, a gradient of an objective function for one or more examples (see column 19, line 48 – column 20, line 17); and 
jointly training, by the computing system, [the components of the CNN] based at least in part on the gradient of the objective function (see column 19, line 48 – column 20, line 17; column 24, lines 36-41; and column 36, lines 4-17).
Gong teaches specific vector quantization components of the CNN while Ibarz teaches training a CNN based on an objective.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to train the CNN of Gong in the manner disclosed by Ibarz.  One would have been motivated to do so since the training off a neural network allows for the increase the of efficiency and decrease of the cost of the users interacting with content (Gong: see [0003] and [0004]).
Referring to claim 16, the combination of Gong and Ibarz (hereafter Gong/Ibarz) teaches the computer-implemented method of claim 15, wherein the product quantization codebook is learned on unit-normalized residuals of a vector quantization (Gong: see [0032]-[0035]).
Referring to claim 17, Gong/Ibarz teaches the computer-implemented method of claim 15, further comprising: initializing a vector quantization codebook using random samples from a dataset (Gong: see [0032]); and initializing the one or more product quantization codebooks using residuals of a vector quantized and rotated set of independent samples (Gong: see [0033]-[0035]).
Referring to claim 18, Gong/Ibarz teaches the computer-implemented method of claim 15, wherein jointly training the product quantizer and the scalar quantizer comprises: jointly optimizing an assignment of product quantization codes and a scalar quantization of residual norms for all datapoints within an individual vector quantization partition (Gong: see [0032]-[0035]; Ibarz: see column 19, line 48 – column 20, line 17).
Referring to claim 19, Gong/Ibarz teaches the computer-implemented method of claim 18, wherein jointly optimizing the assignment of product quantization codes and the scalar quantization of residual norms for all datapoints within the individual vector quantization partition comprises, iteratively and in an alternating fashion: fixing all assigned product quantization codes and scalar quantizing the residual norms only within the individual vector quantization partition; and fixing the quantized residual norms within the individual vector quantization partition and reassigning the product quantization codes (Gong: see [0032]-[0035]; Ibarz: see column 19, line 48 – column 20, line 17).
Referring to claim 20, Gong/Ibarz teaches the computer-implemented method of claim 15, wherein jointly training, by the computing system, the vector quantizer, the rotation matrix, the product quantizer, and the scalar quantizer based at least in part on the gradient of the objective function comprises: performing a number of first training iterations to train the vector quantizer; and after performing the number of first training iterations, performing a number of second training iterations to jointly train vector quantizer, the rotation matrix, the product quantizer, and the scalar quantizer (Gong: see [0032]-[0035]; Ibarz: see column 19, line 48 – column 20, line 17).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0132511 to Gong et al (hereafter Gong) as applied above to claim 21 and further in view of the article “Locally Optimized Product Quantization  for Approximate Nearest Neighbor Search” to Kalantidis et al (hereafter Kalantidis).

Referring to claim 23, Gong fails to explicitly disclose the further limitation wherein the operations further comprise performing an approximate nearest neighbor search for a query relative to the at least some of the quantized datapoints  Kalantidis teaches vector quantization, including the further limitation wherein the operations further comprise performing an approximate nearest neighbor search for a query relative to the at least some of the quantized datapoints (see abstract; sections 1 and 4.4).
Both Gong and Kalantidis teach vector quantization.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to perform approximate nearest neighbor search on the quantized datapoints of Gong in the manner taught by Gong.  One would have been motivated to do so in order to provide an effective search that occur with a reasonable space and time overhead (Kalantidis: see abstract and section 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167